UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-28867 (Commission file number) TRAILBLAZER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2520 St. Rose Parkway, Suite 319, Henderson, NV 89074 (Address of principal executive offices) (Zip Code) (800) 787-5439 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,344,290 shares as of June 15, 2014. TRAILBLAZER RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED March 31, 2014 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II.OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 2 TRAILBLAZER RESOURCES, INC. BALANCE SHEETS (Unaudited) (Audited) March 31, December 31, ASSETS Current assets: Cash $ $ Total current assets Debt issuance costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable $ $ Accounts payable Advances from shareholders Note payable to shareholder Accrued expenses Total current liabilities Revolving convertible note, shareholder Total liabilities Stockholders' deficit: Common stock - $.001 par value; 100,000,000 shares authorized, 28,272,504 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to the financial statements. 3 TRAILBLAZER RESOURCES, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenue $
